DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
This is a supplemented Notice of Allowability correcting the Notice of Allowability (NOA), mailed 27 January 2022. The Information Disclosure Statement, filed 21 January 2021, was filed after the Examiner processed the Notice of Allowability, but before the NOA was mailed by the Office.

Applicant’s amendments and arguments filed on 23 December 2021 have been fully considered and they are deemed to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-26 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 17, Applicants particular method and associated systems of applying a first estimation model to the user-item interaction data of the first type, thereby estimating user-item interaction data of the first type for non-occurred user-item pairs, wherein the applying the first estimation model comprises: generating first sets of item features for the respective digital content items based on the user-item interaction data of the first type associated with the occurred and the non-occurred user-item pairs; and generating a first set of user features for the user based on the user-item interaction data of the first type for the occurred user-item pairs associated with the user; applying a second estimation model to the user-item interaction data of the second type, thereby estimating user-item interaction data of the second type of the non-occurred user-item pairs, wherein the applying the second estimation model comprises: generating second sets of item features for the respective digital content items based on the user-item interaction data of the second type associated with the occurred and the non-occurred user-item pairs; and generating a second set of user features for the user based on the user-item interaction data of the second type for the occurred user-item interaction data of the second type for the occurred user-item pairs associated with the user, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 8, 2022